TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00464-CV


                      Kathryn E. Allen and Jeffrey Garrett, Appellants

                                                v.

    The City of Lakeway, Texas; City Officials Charlotte Hodges and Alex Damgaard;
                           and Lake Travis I.S.D., Appellees




              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-003275, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Counsel for appellants Kathryn E. Allen and Jeffrey Garrett and counsel for

appellees The City of Lakeway, Texas; City Officials Charlotte Hodges and Alex Damgaard; and

Lake Travis I.S.D. have filed a “Joint Motion Under Rule 42.1 for Disposition in Accordance

with the Parties’ Agreement.” See Tex. R. App. P. 42.1(a)(2)(A). The parties request that we

vacate, without regard to the merits, the district court’s July 2, 2019 orders dismissing Allen’s

and Garrett’s lawsuit with prejudice and, in accordance with the parties’ settlement agreement,

dismiss the underlying district-court cause without prejudice.

               We grant the parties’ requested relief, vacate the district court’s July 2, 2019

orders without regard to the merits, and dismiss the underlying district-court cause without

prejudice, and dismiss this appeal as moot. See id.
                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Vacated and Dismissed on Joint Motion

Filed: December 12, 2019




                                               2